Citation Nr: 1015947	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis to right knee 
disability.

2.  Entitlement to a higher initial disability rating for a 
right knee disability, rated as 20 percent disabling from 
December, 2005, and rated as 30 percent disabling from 
December 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1956.  He served with the Army National Guard from 
January 1956 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Portland, 
Oregon regional office (RO) of the Department of Veterans 
Affairs (VA).  An August 2007 rating decision denied 
entitlement to a rating in excess of 30 percent for a right 
knee disability.  A November 2006 rating decision denied 
entitlement to service connection for a left knee disability.

In February 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Portland, Oregon.  A transcript 
of that hearing has been associated with the claims file.

The issue of entitlement to a higher initial disability 
rating for a right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has undergone right and left knee 
arthroplasties.

2.  The Veteran was observed to favor his right leg both 
before and after the right knee arthroplasty.

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the left knee disability has been aggravated by the 
service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disability, on a secondary basis to a right knee 
disability, are approximated.  38 U.S.C.A §§ 1131, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




Service Connection Claim

The Veteran seeks service connection for a left knee 
disability, to include on a secondary basis to his right knee 
disability.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough - there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Veteran has received arthroplasties of both his left and 
right knees.  He received service connection for his right 
knee in 2007; the record reflects that he injured that knee 
during a 1975 Army National Guard (ANG) training exercise.  
Although the service treatment records are silent for any 
injury to, or treatment of, his left knee, he has alleged 
that his left knee also was injured during service.  See 
statement of March 2006.  The Veteran also contends that his 
left knee has been injured as a result of compensating for 
his right knee disability.  

The Veteran was evaluated as normal at the time of his 
enlistment in January 1953 and at his separation in January 
1956.  The record reflects that he tore the lateral meniscus 
of his right knee as a result of falling during a 1975 ANG 
training.  X-ray examination of the right knee revealed mild 
arthritic changes and he subsequently received an arthrotomy.

The record reflects that the Veteran received a total left 
knee replacement in 2002.  A VA treatment note of August 2004 
observes that the Veteran experienced "several minor 
injuries in the past 29 years to his knees."  The note 
diagnosed, via x-ray, severe degenerative joint disease of 
the right medial knee, but did not discuss any possible 
etiological relationship between the knee disabilities.

In June 2006, a private orthopedist saw the Veteran for 
evaluation of his right knee disability.  The physician 
observed that the Veteran had a stiff-legged gait and favored 
his right side (bearing more on the left side).  He was, 
again, diagnosed with degenerative disease of the right knee.

In February 2007, another private physician wrote a letter to 
VA stating that the Veteran was (at that time) recovering 
from a total right knee arthroplasty and was "having some 
left knee and leg pain as a result of this."  The physician 
observed that the Veteran had decreased ability to use his 
right leg.  

The Veteran was afforded a VA examination of his left knee in 
August 2007.  The examination report reveals that the Veteran 
stated he had not injured his left knee, but experienced pain 
in that joint such that a knee replacement was necessary in 
2002.  The examiner observed that he had right knee 
replacement in 2006 and afterwards walked with a cane.  
Examination of the Veteran revealed that his range of motion, 
specifically extension, was limited in the right leg; the 
Veteran reported stumbling on the right side.  His gait was 
described as slow and favoring the right side.  The examiner 
opined that it was reasonable to believe that, as a result of 
the arthroplasties, the Veteran had lost between 25 and 30 
degrees of motion in his right knee and between 15 and 20 
degrees in his left knee.  The examiner further stated that 
it was not likely that the left knee disability was related 
to the right knee disability for the following reasons: the 
left knee arthroplasty pre-dated the right knee arthroplasty 
by four (4) years; the Veteran did not report any in-service 
injury to the left knee; the Veteran performed many years of 
heavy labor after discharge; and there was no evidence that 
he favored his right side until after the 2006 surgery.

In December 2007, another private physician wrote to VA 
regarding the Veteran's left knee disability.  The letter 
discussed the Veteran's prior bilateral knee arthroplasties 
and commented on the cause of his left knee disability.  The 
physician stated that "most cases of degenerative arthritis 
are multi-factorial," but it was plausible that left knee 
arthritis "could be attributed to 'favoring' his service-
connected knee in the years after injury with changes to the 
overall gait mechanics."

The Veteran received another VA examination in February 2009, 
but for his right knee disability.  The examination report 
reflects that the Veteran again reported stumbling on his 
right foot.  The examiner did not observe any gait 
abnormalities and noted that the Veteran could sit and stand 
unassisted, but used a cane for stability.

Service connection may be granted for any disability 
resulting from injury during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  However, there is no medical evidence that 
the Veteran injured his left leg during service.  Further, 
although the Veteran stated in a March 2006 letter that he 
injured his leg during service, he informed the 2007 and 2009 
VA examiners that he did not have any prior injury to his 
left knee and stated during the February 2010 hearing that 
the problems with his left knee manifested after his right 
knee disability.  As such, the preponderance of the evidence 
is against a determination that the Veteran has a left knee 
disability as the direct result of service.

However, the Veteran also has alleged that he experienced 
injury to his left knee as a result of his service-connected 
right knee disability.  In Allen v. Brown, 7 Vet.App. 439, 
448 (1995) (en banc), the United States Court of Appeals for 
Veterans Claims (Court), in construing 38 C.F.R. § 3.310(a) 
(1996), held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  

Two (2) private medical opinions support the Veteran's 
contention that his right knee disability is etiologically 
related to his left knee disability.  Specifically: the 
February 2007 letter from a private physician observed that 
the Veteran was experiencing left knee pain as a result of 
his decreased ability to use his right leg; and, in December 
2007, another private physician noted that it was plausible 
that the right knee disability had resulted in gait changes 
that contributed to the left knee disability.

The 2007 VA examiner provided an opinion against the claim, 
but he incorrectly stated that there was no indication that 
the Veteran had favored his right leg until after the right 
knee arthroplasty.  The Board observes that the Veteran saw a 
private orthopedist in June 2006, prior to the arthroplasty, 
who noticed an altered gait and favoring of the right side.

Although the Court has held that a physician's review of the 
claims file is not the determinative factor in assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008), it noted that a physician should have 
information regarding relevant case facts.  Although the 2007 
examiner noted "review of record," he incorrectly noted 
that the Veteran's gait was not altered until after he 
received right knee arthroplasty.  The Court has held that 
medical examination reports must contain not only clear 
conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

In contrast to the VA examiner's opinion, the Veteran's 
private physicians have opined that his left knee disability 
is etiologically related to his right knee disability.  The 
existence of such a relationship is corroborated by the 
evidence reflecting that the Veteran favored his right side 
prior to the right knee replacement and his testimony that he 
favored his right side as a result of his in-service injury.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board has 
found the opinions provided by two (2) of the Veteran's 
private physicians, as well as other medical evidence of 
record, credible evidence of a relationship between his knee 
disabilities.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether 
there is a nexus between the Veteran's right and left knee 
disabilities, and the record reflects competent, persuasive 
evidence of such a nexus, the Board finds the evidence is in 
approximate balance as to service connection on a secondary 
(aggravational) basis.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).


ORDER

Service connection for a left knee disability, on a secondary 
(aggravational) basis to the right knee disability, is 
granted.


REMAND

In regard to the claim for an increased initial rating of the 
right knee disability, since the Veteran appealed the initial 
rating given at the time service connection was established, 
the Board must consider the propriety of assigning one or 
more levels of rating, referred to as "staged" ratings, 
from the initial effective date forward, based on evidence as 
to the severity of disability.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and making an 
effort to gather any identified private records.  A November 
2006 private treatment note reveals that the patient was, at 
that time, a resident of the Sunnyside Skilled Nursing 
facility and the Veteran stated in January 2007 that he had 
received treatment from the South Salem Rehabilitation 
Center.  No records of treatment from either facility are 
reflected in the claims file.  The Board also observes that, 
although VA examination reports dated as recently as 2009 
appear in the claims file, the most recent VA medical 
treatment records are dated February 2006.  The RO/AMC must 
attempt to obtain this evidence while the appeal is in remand 
status.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.

The record reflects that the Veteran received VA examinations 
for his right knee disability in August 2007 and February 
2009.  The 2007 and 2009 examination reports indicate that 
the Veteran reporting stumbling on his right side 
(specifically on his foot), but did not state that he 
experienced any instances of his knee giving way (falling).  
However, during the February 2010 hearing, he testified that 
his right knee would collapse, causing him to experience 
instability.  Further, the 2009 examiner diagnosed the 
Veteran's with a "flexion contracture," but stated that his 
range of motion was from 12 to 120 degrees.  Since that type 
of contracture is defined as one that "holds the joint in a 
position of flexion," it is not clear whether his joint is 
immobile (held in a position of flexion), whether there is no 
flexion possible, or whether there is a limited degree of 
flexion and extension.  See Dorland's Illustrated Medical 
Dictionary, 31st ed., p. 410 (2007).

As the hearing testimony reflects that the right knee 
disability may have worsened, and the 2009 examination report 
does not discuss whether there is weakness in the right lower 
extremity and ambiguously describes the range of motion in 
the right knee, the Board finds that an additional 
examination is warranted to determine the disability's 
current severity.  38 C.F.R. § 4.2 (2009) (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
VA treatment after February 2006.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file, to include, but not 
limited to, treatment from the South 
Salem Rehabilitation Center and the 
Sunnyside Skilled Nursing Facility.  The 
RO/AMC must then attempt to obtain these 
records and associate them with the 
claims folder.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination with the 
same, 2009 VA examiner, at an appropriate 
location - or, if that examiner is 
unavailable, with an examiner of similar 
training and background - to determine 
the current severity of his right knee 
disability.  The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examinations.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected right knee 
disability.  The examiner must 
clearly state whether the right knee 
is fixed at a specific degree of 
flexion/extension and list any 
measurements of range of motion.  In 
all conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should explain 
why and so state. 

c.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009).

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim for an 
increased evaluation of his right knee 
disability.  The RO/AMC must consider the 
propriety of "staged" ratings based on 
any changes in the degree of severity of 
the Veteran's service-connected 
disability and the propriety of rating 
the disability by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


